Exhibit 10.9

 

SERVICES AGREEMENT

 

Services Agreement (the “Agreement”), dated August 1, 2003, between Cybex
International, Inc. (“Cybex”), a New York corporation and UM Holdings, Ltd.,
(“UM Holdings”), a New Jersey corporation.

 

WHEREAS, Jordan Mersky (the “Shared Employee”) is an attorney licensed to
practice law in the States of New Jersey and New York.

 

WHEREAS, the Shared Employee currently serves as Vice President and General
Counsel of UM Holdings;

 

WHEREAS, Cybex wishes to retain the services of the Shared Employee to serve as
its General Counsel to perform the functions and duties of such office, in a
high-quality, cost effective manner;

 

WHEREAS, given its investment in Cybex, UM Holdings believes it to be in its
best interest to assist Cybex in its above stated wishes; and

 

NOW, THEREFORE, for good and valuable consideration, the parties, intending to
be legally bound, agree as follows:

 

  1. Term. The initial term of this Agreement shall commence on August 8, 2003
and expire on December 31, 2003 (the “Initial Term”). After the expiration of
the Initial Term, this Agreement shall renew for successive one (1) year periods
(the “Renewal Terms”) unless and until cancelled in accordance with the
provisions hereof.

 

  2. Services. During the Initial Term and any and all Renewal Terms
(hereinafter referred to as the “Term”), the Shared Employee shall remain as an
employee of UM Holdings. It is expected that the Shared Employee will expend
approximately eighty percent (80%), but any event not less than fifty percent
(50%), of his time performing duties hereunder.

 

  3. Fees. (a) As full compensation for the services to be provided hereunder,
Cybex shall pay to UM Holdings fees at the rate of $120,000 per annum, payable
in equal monthly installments, for so long as this Agreement remains in effect.
Cybex will also be responsible for expenses as provided in paragraph 4 below.

 

  (b) The Shared Employee shall in no event be deemed to be an employee or
independent contractor of Cybex, and UM Holdings will remain responsible for the
compensation, benefits and related payroll taxes and withholding for the Shared
Employee.

 

  4. Conditions.

 

  (A)

During the Term, the Shared Employee shall receive a salary from UM Holdings,
including benefits; such salary and benefits shall be



--------------------------------------------------------------------------------

 

reviewed from time to time and adjusted by UM Holdings in its sole discretion.

 

  (B) During the Term, all approved training, seminar or other costs incurred by
the Shared Employee; (i) for the sole benefit of Cybex shall be borne by Cybex;
(ii) for the sole benefit of UM Holdings shall be borne by UM Holdings; and
(iii) for the mutual benefit of Cybex and UM Holdings shall be split evenly
between Cybex and UM Holdings. Notwithstanding this paragraph, should Shared
Employee incur costs at the specific request of either Cybex or UM Holdings,
then regardless of the benefits received by either entity, the requesting entity
shall bear any and all resultant costs.

 

  (C) Cybex shall be responsible for all of the expenses incurred by the Shared
Employee for the benefit of Cybex only to the extent such expenses would have
been reimbursed by Cybex through its normal approval process.

 

  5. Confidentiality. The Shared Employee shall keep strictly confidential all
information concerning Cybex or any of the business or activities of Cybex, and
during the Term of the Agreement shall perform his duties so as to respect the
principles and intent of the respective codes of conduct and ethics of Cybex and
UM Holdings, and the Shared Employee will sign such instruments with respect
thereto the terms of which shall be reasonably negotiated by the respective
parties.

 

  6. Termination. Cybex or UM Holdings may terminate this Agreement at any time
during the Term on one (1) month written notice, provided, however, that this
Agreement may be terminated on less than one (1) month written notice on terms
that are mutually acceptable to Cybex and UM Holdings. In the event of
termination, Cybex shall promptly pay to UM Holdings all amounts due and owing
under the term of this Agreement up to and including the date of termination.

 

  7. Notices. Any notice made under this Agreement shall be deemed given to the
other party if in writing and personally delivered; sent by registered mail; or
sent by facsimile transmission, addressed as follows:

 

If to Cybex:

 

Cybex International, Inc.

Attention: Jennifer Noeldner

10 Trotter Drive

Medway, MA 02053

(508) 533-5500 (fax)

 

If to UM Holdings:

 

UM Holdings, Ltd.

Attention: Joan Carter

 

2



--------------------------------------------------------------------------------

56 Haddon Avenue

Haddonfield, NJ 08033

(856) 354-2216 (fax)

 

  8. Responsibilities. UM Holdings’ responsibilities under this Agreement is to
use normal business efforts to cause the Shared Employee to render the services
called for hereunder in a manner reasonably satisfactory to Cybex. No party
shall be liable or held accountable for any mistakes of fact or law or for any
loss or damage to the other party arising or resulting therefrom or for errors
of judgment, or otherwise for any acts or omissions, so long as it acts in good
faith and with reasonable diligence.

 

  9. Legal Relationship. It is not the intention of the parties that this
Agreement or the operation thereof shall create a legal relationship between
them which could be construed as agency, partnership or joint venture.

 

  10. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and there are
no representations or warranties, express or implied statutory or otherwise and
no agreements collateral to this Agreement other than expressly set forth or
referred to herein.

 

  11. Further Acts. Each of the parties will, at the reasonable request of the
other, take such steps or provide such further assistance as may be required to
enable the due performance of the terms and conditions of the Agreement.

 

  12. Applicable Law. This Agreement shall be construed, interpreted and applied
in the Courts and according to the laws of the State of New Jersey.

 

IN WITNESS WHEREOF, Cybex and UM Holdings have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

CYBEX INTERNATIONAL, INC.

By:

 

/s/ John Aglialoro

--------------------------------------------------------------------------------

Name:

 

John Aglialoro

Title:

   

UM HOLDINGS, LTD.

By:

 

/s/ Joan Carter

--------------------------------------------------------------------------------

Name:

 

Joan Carter

Title:

 

President

 

3